In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent Commissioners of Election to conduct an investigation as to the qualifications of certain persons in accordance with the provisions of section 390 of the Election Law, the appeal is from a judgment of the Supreme Court, Rockland County, dated January 12, 1977, which, after a hearing, denied the petition and dismissed the proceeding. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Silberman at Special Term. Hopkins, Acting P. J., Latham, Damiani and Rabin, JJ., concur.